Citation Nr: 1432283	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  11-21 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE


Entitlement to nonservice-connected burial benefits.


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1947 to October 1952.  The Veteran died in July 2006.  The appellant claims as a surviving daughter.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision by the Department of Veterans Affairs (VA) Regional Office and Insurance Center in Philadelphia, Pennsylvania (RO).

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  The Veteran died in July 2006 from nonservice-connected causes; he was buried shortly thereafter.
 
2.  The appellant paid for the Veteran's burial and filed an application for nonservice-connected burial benefits on August 14, 2009, more than two years after the permanent burial of the Veteran's body.
 
3.  The circumstances of the Veteran's death do not meet any of the enumerated exclusions from the two-year filing deadline provided by regulation for the benefit sought.



CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected burial benefits have not been met.  38 U.S.C.A. §§ 2302, 2303, 2304; 38 C.F.R. §§ 3.1600, 3.1601(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duties to Notify and Assist

 The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

 In some cases, however, the VCAA notification and assistance provisions are inapplicable because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established).  This is such a case. As discussed below, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to basic eligibility for VA burial benefits.  The VCAA is therefore inapplicable and need not be considered in this case.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (June 23, 2004).





 2.  Burial Benefits 

A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a Veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600.

If a Veteran dies as a result of a service-connected disability or disabilities, certain burial benefits may be paid.  38 C.F.R. § 3.1600(a).

If the Veteran's death is not service-connected, entitlement is subject to the following conditions: (1) at the time of death, the Veteran was in receipt of pension or compensation (or but for the receipt of military retirement pay would have been in receipt of such); or (2) the Veteran had an original or reopened claim for pension or compensation pending at the time death for which there was evidence of record on the date of death to have supported an award for such benefit; or (3) the deceased was a Veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and his or her body is being held by a State, and there is no next of kin or other person claiming the body and there are insufficient resources in the Veteran's estate to cover burial and funeral expenses; and application of the further provisions of 38 C.F.R. §§ 3.1601 through 3.1610.  38 C.F.R. § 3.1600(b).

 Expenses are also payable if a Veteran dies from nonservice-connected causes while properly hospitalized by VA in a VA or non-VA facility or while under certain VA-authorized travel for examination, treatment, or care. 38 C.F.R. §§ 3.1600(c); 3.1605(a).

When a Veteran dies from nonservice-connected causes, entitlement to a plot or interment allowance is warranted when the following conditions are met: (1) the deceased Veteran is eligible for burial in a national cemetery; (2) the Veteran is not buried in a national cemetery or other cemetery under the jurisdiction of the United States; and (3) application of the further provisions of 38 C.F.R. §§ 3.1601 through 3.1610.  38 U.S.C.A. § 2303; 38 C.F.R. § 3.1600(f).

An application for nonservice-connected burial and funeral expenses and plot or interment allowance must be filed within two years after the Veteran's burial or cremation.  This time limit does not apply to claims for service-connected burial allowance, or for the cost of transporting a Veteran's body to the place of burial when the Veteran dies while properly hospitalized at a VA facility, or for burial in a national cemetery.  38 U.S.C.A. § 2304; 38 C.F.R. § 3.1601(a).

As an initial matter, service connection has not been established for the cause of the Veteran's death.  Moreover, according to the appellant's August 2009 application for burial benefits, she is not claiming that the Veteran's cause of death was due to service for the purposes of this claim.  

The certificate of death shows that the Veteran died in July 2006 at Easton Hospital and he was buried shortly thereafter; the immediate cause of death was pneumonia and other significant condition contributing to death was Alzheimer's disease.  In the August 2009 application for burial benefits, the appellant indicated that the Veteran's burial was at a civil cemetery in in Niagara Falls, New York.  She indicated that the burial, funeral, transportation, and burial plot costs totaled $6345.30, for which her funds were used.  She listed the date of burial as July [redacted], 2006.  Receipts and invoices submitted from the funeral home and cemetery show the expenses and the appellant's payment for the burial and funeral costs; it appears the cemetery was paid in July 2006, and funeral home was paid in August 2006 and November 2006.

As the record reflects that the Veteran's death was not a result of a service-connected disability, he did not pass away while properly hospitalized at a VA facility, and was not buried in a national cemetery, the appellant's application for her claimed burial benefits, to include plot or interment allowance, must have been received within two years of the Veteran's permanent burial.  38 C.F.R. § 3.1601.

The appellant's application for burial benefits was received by VA on August 14, 2009, more than two years after the Veteran's burial.  The appellant acknowledges that she did not submit a claim within two years after the Veteran's burial.  In several written submissions, she essentially asserts that she initially contacted VA for information on burial benefits shortly after the Veteran's death, and she was informed by a VA employee that she could not file a claim until she paid the balance on the burial expenses.  She denies filing a claim with VA until 2009.  She first indicated that she was aware that she missed the deadline for filing, but then she indicated that she was informed by a VA employee that there was no limit to the date to file the claim.  See August 2009 written statement; July 2011 substantive appeal (VA Form 9), respectively.

VA regulations provide that the terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p). Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim. 38 C.F.R. § 3.155(a).  Such informal claim must identify the benefit sought.  Id. 

Notably, the record does not contain any document that indicates the appellant's intent to file a claim for burial benefits until her 2009 application for nonservice connected burial benefits was received.  Although the appellant contends she contacted VA shortly after the Veteran's death to request for information on burial benefit, there is no documentation of her communication with VA at that time does nor is there any documentation in the record that suggests she intended to file a claim until 2009.  See 38 C.F.R. § 3.155(a).  Moreover, even if she did in fact request information on burial benefits in July 2006, she did not submit her formal claim for burial benefits along with the requested information until August 2009.  See 38 C.F.R. § 3.158(a); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (noting that under this regulation, once claimant did not respond within one year of a request for information that claim was abandoned and required "no further action by the VARO until a new claim was received").  Here, the appellant did not file her claim for burial benefits with the requested information until three years after she was informed by VA of what information was needed in order to substantiate her claim. 

Although the appellant may have been unaware of the requirement that an application for nonservice-connected burial benefits must be submitted within two years of the Veteran's burial, the absence of such knowledge cannot serve as the basis for an award of benefits.  Morris v. Derwinski, 1 Vet. App. 260, 265 (1991) (persons dealing with the Government are charged with knowledge of federal statutes and lawfully promulgated agency regulations, regardless of actual knowledge of the content of the regulation or hardship resulting from innocent ignorance) (citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947)); Velez v. West, 11 Vet. App. 148, 156-57 (1998) (citing Morris).

In any event, while the Board acknowledges the late Veteran's wartime service and the appellant's assertions, the Board is nonetheless bound by the law and is without authority to grant benefits on an equitable basis, to include creating exceptions or disregarding this very specific limitation on the award of such burial benefits.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  However, the appellant's claim for nonservice-connected burial benefits must be denied as a matter of law based on the date of filing outside of the prescribed two-year period.  38 C.F.R. § 3.1601.

For the foregoing reasons, the Board concludes that the claim for nonservice-connected burial benefits must be denied, as the requirements under the statue and implementing regulations are not met.  See Sabonis v. Principi, 6 Vet. App. 426, 429-30 (1994) (where law and not evidence is dispositive, claim should be denied or appeal terminated because of lack of legal merit or lack of entitlement under the law).


ORDER

Entitlement to nonservice-connected burial benefits is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


